The petitioner established, with clear and convincing proof, that the mother is presently and for the foreseeable future unable, by reason of mental retardation, to provide proper and adequate care for the subject child, and that if the child were placed in her custody, the child would be in danger of becoming a neglected child (see Social Services Law § 384-b; Matter of Lisa Marie S., 304 AD2d 762 [2003]; Matter of Karan Ann B., 293 AD2d 673 [2002]). As such, the Family Court properly granted the petition to terminate the mother’s parental rights.
The mother’s remaining contention is without merit. Dillon, J.E, Leventhal, Austin and Roman, JJ., concur.